Citation Nr: 1220406	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, (DM) to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and April 2004 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

This matter was before the Board in May 2011, at which time it was remanded for further development, to include a VA examination.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

The Veteran has not been shown to have DM of service origin.  


CONCLUSION OF LAW

DM was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R.  § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Chronic diseases, such as DM, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The record does not demonstrate that the Veteran served in the Republic of Vietnam during his military service.  Despite the Veteran's assertions that he was on a TDY flight that had to land in DaNang, Vietnam, due to mechanical problems, there is no evidence in the claims file to support such an assertion.  

In any event, the Board does note that service connection may still be granted for a disease associated with herbicide exposure if such exposure can be otherwise established.  In this regard, the Veteran has alleged exposure to herbicides while stationed in Thailand. 

In such cases VA must follow the evidentiary development procedures located in the VA Adjudication Procedure Manual (Manual of M21-1MR) that are applicable to the Veteran's claim.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  That provision states that if a Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of several Royal Thai Air Force Bases, and his or her duties involved being near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence, herbicide exposure is to be conceded on a direct basis.

In this case, the Veteran's service personnel records show that he served in Thailand from July 1966 to August 1967, and that he served in Korat during that period.  Moreover, the record indicates that the Veteran worked as a jet engine mechanic.  His performance evaluation reports indicate that his duties involved being near the air base perimeter.  Accordingly, the Board concedes that the Veteran was exposed to herbicides during service.

Service treatment records reveal no findings or diagnoses of DM.  

Private and VA treatment records associated with the claims folder reveal that the Veteran has been found to have high and low blood sugar readings at different times, with diagnoses of hypoglycemia being rendered on several occasions.  

The Board does note that at the time of a January 2003 sleep consultation examination, the Veteran was assessed as having early diabetes.  However, lab results performed later that month were normal.  

At the time of an April 2004 VA compensation examination, blood sugar readings were noted to be normal, with no diagnosis of DM being rendered at that time.  

The Board does observe that the Veteran was noted to have ulnar and diabetic neuropathy on an August 2004 medical report filled out in connection with a clam for aid and attendance; however, there were no actual findings of DM in the report.

In accordance with the May 2011 Board remand, the Veteran was afforded a VA examination in July 2011.  The examiner indicated that the claims file was present and that it had been reviewed.  He noted that the Veteran had an extensive familial history of diabetes.  The examiner also reported the medications that the Veteran was currently taking.  

The examiner noted that medical record review and recent testing, performed on June 9, 2011, indicated entirely normal hemoglobin, A1c, blood sugar, renal function, liver function, a negative PSA, and normal thyroid tests.  He observed that the Veteran had never been on medicine for diabetes.  He noted that the Veteran did see a diabetic or dietician counselor when visiting his primary care doctor on the private side.  He also observed that the Veteran had rather significant hypertension and hyperlipidemia, which were responding to his current medical regimen.  He further noted that the Veteran had never had complications of diabetes.  The examiner stated that based upon his examination of the Veteran and his history review, medical review, and claims folder review, there was no indication that he had DM.  The examiner reported that the Veteran had no laboratory or physical finding evidence of diabetes.  

Treatment records associated with the claims folder following the May 2011 VA examination from Virginia Mason Medical Center reveal that the Veteran was noted to be having blood sugar problems.  He was noted to be having elevated glucose on home check in June 2010.  At the time of a July 2010 visit, for a diabetic check, an assessment was made that the Veteran was here to followup on new diagnosis diabetes, hyperlipidemia, hypertension, smoking cessation, and erectile dysfunction.  The diabetes was well controlled on diet and repeat A1c and followup 6 months was noted.  

The Board does note that the Veteran has expressed his belief that he currently has DM. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The overall medical evidence, not withstanding indications to the contrary (as cited above) does not indicate that the Veteran currently has DM at this time.  Service treatment records did not contain any findings of DM.  VA treatment records associated with the claims folder following service also do not contain any diagnoses of DM.  While treatment for this condition appears to be indicated, the post-service medical records, as a whole, including (but not limited to) the VA examination requested by the Board, provides highly probative evidence against a finding that the Veteran has DM at this time. 

The Board does note that the Veteran was reported to have "early diabetes" in a January 2003 private treatment record; however, follow up laboratory testing performed in close proximity to this finding did not result in an actual diagnosis of diabetes.  

Moreover, the Veteran was not found to have diabetes at the time of an April 2004 VA examination, with normal blood sugar readings being reported at that time.  

The Board also observes that the Veteran was reported to have diabetic neuropathy in an August 2004 Aid and Attendance examination report; however, there were no actual diagnoses of diabetes rendered at that time and subsequent laboratory testing did not result in any actual diagnoses of diabetes, providing more objective medical evidence against this claim.

The Board also notes that the Veteran was assessed at having newly diagnosed diabetes in July 2010; however, the May 2011 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder, which included laboratory testing performed subsequent to the July 2010 private visit, resulted in the VA examiner indicating that the Veteran had no laboratory or physical finding evidence of DM.  The Board finds the VA examiner's opinion to be highly probative evidence against the Veteran's claim, as it is based on a review of the Veteran's claims file and is unambiguous in stating that the Veteran does not have DM.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In this regard, it is not simply that the examiner had access to the claims file that the Board makes this finding.  The examiner provided clear reasons and bases for his findings that the Board finds highly compelling.  The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board has also considered the Veteran's contentions that he currently has DM related to herbicide exposure in Thailand.  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing DM or linking DM to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, his lay statements cannot establish that he currently has DM or a link between this disability and service.  In any event, the Board's finding that he does not have this disability renders the causation issue moot. 

The Board finds that the preponderance of the evidence is against the Veteran's claim that the Veteran now has DM or has ever had DM during the appeal period, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

In making this decision, the Bard notes that the Veteran has the requisite presumptive service required in order to grant service connection.  If a definitive diagnosis can be subsequently obtained, the Board encourages the Veteran to reopen the claim with this evidence, which will, in all probability, result in a grant of service connection for DM.  


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159. 

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in July 2003, November 2003, and December 2006.  The letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The December 2006 also advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated subsequent to the issuance of the December 2006 letter thereby satisfying due process requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records have been associated with the claims file.  The Veteran has not identified any other treatment records which might be pertinent to his claim.  

The Veteran was also afforded a VA examination in July 2011.  Information obtained from this examination in sufficient in order to properly address the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and testimony on the issue if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for DM is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


